EX 10.8

NON-EMPLOYEE DIRECTOR FORM

ANTARES PHARMA, INC.

EQUITY COMPENSATION PLAN

RESTRICTED STOCK UNIT GRANT AGREEMENT

This RESTRICTED STOCK UNIT GRANT AGREEMENT (this “Agreement”), dated as of
____________, _____ (the “Date of Grant”), is delivered by Antares Pharma, Inc.
(the “Company”), to _______________ (the “Grantee”).

RECITALS

The Company maintains the Antares Pharma, Inc. Equity Compensation Plan, as
amended and restated (the “Plan”), which provides for the grant of restricted
stock units in accordance with the terms and conditions of the Plan.  The Board
of Directors of the Company (the “Board”) has decided to grant restricted stock
units to the Grantee as an inducement for the Grantee to promote the best
interests of the Company and its stockholders.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.Restricted Stock Unit Grant.  Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby grants to the Grantee ______
restricted stock units (“Stock Units”).  Each Stock Unit shall represent the
right of the Grantee to receive a share of Company common stock (“Company
Stock”) on the applicable Redemption Date (as defined below).  The Grantee
accepts the grant of Stock Units and agrees to be bound by the terms and
conditions of this Agreement and the Plan.

2.Restricted Stock Unit Account.  Stock Units represent hypothetical shares of
Company Stock and not actual shares of stock.  The Company shall establish and
maintain a Restricted Stock Unit account, as a bookkeeping account on its
records, for the Grantee and shall record in such account the number of Stock
Units granted to the Grantee.  No shares of Company Stock shall be issued to the
Grantee at the time the grant is made, and the Grantee shall not be, nor have
any of the rights or privileges of, a stockholder of the Company with respect to
any Stock Units recorded in the account.  The Grantee shall not have any
interest in any fund or specific assets of the Company by reason of this award
or the Restricted Stock Unit account established for the Grantee.

3.Vesting of Stock Units.

(a)Service-Based Vesting.  Subject to Paragraphs 3(b) and 3(c) below, the Stock
Units will vest in full on the first anniversary of the Date of Grant, provided
that the Grantee continues to be employed by, or providing service to, the
Employer (as defined in the Plan) from the Date of Grant through such first
anniversary.

 

DB1/ 104838562.1

--------------------------------------------------------------------------------

 

(b)Death or Disability.  If the Grantee incurs a Disability or dies before the
Stock Units are vested in accordance with Paragraph 3(a), the Stock Units will
vest in full on the date of the Grantee’s Disability or death, as
applicable.  For purposes of this Agreement, “Disability” shall mean that the
Grantee is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that is expected to result
in death or to last for continuous period of at least 12 months, or the Grantee
being determined by the Social Security Administration to be totally disabled,
in each case in accordance with the requirements of Section 409A of the Code.  

(c)Forfeiture.  Except as otherwise set forth in Paragraph 3(b) above, if the
Grantee ceases to be employed by, or provide service to, the Employer for any
reason before the Stock Units are fully vested in accordance with this
Agreement, any Stock Units that have not yet vested shall automatically
terminate and be forfeited as of the date on which the Grantee ceases to be
employed by, or provide service to, the Employer.

4.Redemption.

(a)The Stock Units that become vested pursuant to Paragraph 3 above shall be
redeemed by the Company on the earliest to occur of the first anniversary of the
Date of Grant, the Grantee’s Disability or the Grantee’s death, as applicable
(such date, the “Redemption Date”), or as soon as administratively practicable
thereafter, but not later than 30 days following the Redemption Date, if the
Grantee continues to be employed by, or providing service to, the Employer, from
the Date of Grant to Redemption Date.  On the Redemption Date, all Stock Units
that have become vested pursuant to Paragraph 3 will be redeemed and converted
to an equivalent number of shares of Company Stock, and the Grantee shall
receive a single sum distribution of such shares of Company Stock, which shall
be issued under the Plan, subject to any deferral election made by the Grantee
and permitted by the Board pursuant to Section 12 of the Plan (any such
election, a “Permitted Deferral Election”).  To the extent the Grantee has made
a Permitted Deferral Election, the payment terms of such Permitted Deferral
Election are hereby incorporated by reference and made part hereof, and will
govern the redemption of the Stock Units.

(b)All obligations of the Company under this Agreement shall be subject to the
rights of the Employer (as defined in the Plan) as set forth in the Plan to
withhold amounts required to be withheld for any taxes, if applicable.  The
Grantee shall be required to pay to the Employer, or make other arrangements
satisfactory to the Employer to provide for the payment of any federal, state,
local or other taxes that the Employer is required to withhold with respect to
the Stock Units.

(c)The obligation of the Company to deliver Company Stock shall also be subject
to the condition that if at any time the Board shall determine in its discretion
that the listing, registration or qualification of the shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issue of shares of Company Stock, the
shares may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Board.  The issuance of shares of Company
Stock to Grantee pursuant to this Agreement is subject to any applicable tax and
other laws or regulations of the United States or of any state having
jurisdiction thereof.

 

DB1/ 104838562.1

--------------------------------------------------------------------------------

 

5.Change of Control.  The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) shall apply to the Stock Units, and, in the
event of a Change of Control, the Board may take such actions as it deems
appropriate pursuant to the Plan.

6.Grant Subject to Plan Provisions.  This Agreement is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant of, and
issuance of shares of Company Stock with respect to, the Stock Units are subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Board in accordance with the provisions of
the Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company, and (d) other requirements of applicable law.  The Board shall have the
authority to interpret and construe the grant of Stock Units pursuant to the
terms of the Plan, and its decisions shall be conclusive as to any questions
arising hereunder and the Grantee’s acceptance of this grant of Stock Units is
the Grantee’s agreement to be bound by the interpretations and decisions of the
Board with respect to this grant and the Plan.

7.No Employment or Other Rights.  This Agreement shall not confer upon the
Grantee any right to be retained by or in the employ or service of the Employer
and shall not interfere in any way with the right of the Employer to terminate
the Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

8.No Stockholder Rights.  Neither the Grantee, nor any person entitled to
exercise the Grantee’s rights in the event of the Grantee’s death, shall have
any of the rights and privileges of a stockholder with respect to the Stock
Units, until certificates for shares have been issued upon redemption of the
Stock Units.

9.Assignment and Transfers.  The rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution.  In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Stock Units or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, the Company may terminate the Stock Units by notice to the
Grantee, and the Stock Units and all rights hereunder shall thereupon become
null and void.  The rights and protections of the Company hereunder shall extend
to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates.  This Agreement may be assigned by the Company
without the Grantee’s consent.

10.Complete Agreement.  This Agreement will become effective as of the Date of
Grant.  Each executed counterpart of this Agreement will constitute an original
document and, all of them, together, will constitute the same agreement.  This
Agreement records the final, complete, and exclusive understanding of the
parties with respect to the matters addressed herein (except for a Permitted
Deferral Election), and supersedes any prior or contemporaneous agreement,
representation, or understanding, whether oral or written, by either of them,
relating to the matters addressed herein (other than a Permitted Deferral
Election).  

 

DB1/ 104838562.1

--------------------------------------------------------------------------------

 

11.Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

12.Section 409A of the Code.  Absent a Permitted Deferral Election, this
Agreement is not intended to constitute or result in deferred compensation
subject to the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).  However, to the extent any amount payable under
this Agreement is determined to constitute deferred compensation subject to the
requirements of section 409A of the Code, this Agreement shall be administered
in accordance with the requirements of section 409A of the Code.  In such case,
distributions made under this Agreement may only be made in a manner and upon an
event permitted by section 409A of the Code  To the extent that any provision of
this Agreement would cause a conflict with the requirements of section 409A of
the Code, or would cause the administration of this Agreement to fail to satisfy
the requirements of section 409A of the Code, such provision shall be deemed
null and void to the extent permitted by applicable law.  Except for any
Permitted Deferral Election, the Grantee shall not, directly or indirectly,
designate the calendar year of redemption.  This Agreement may be amended
without the consent of the Grantee in any respect deemed by the Board to be
necessary in order to preserve compliance with section 409A of the Code.  All
distributions pursuant to this Agreement shall be deemed as a separate
payment.  

13.Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Employer, or to
such other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

[Signature Page Follows]




 

DB1/ 104838562.1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

ANTARES PHARMA, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I hereby accept the grant of Stock Units described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I acknowledge
that I have received the Plan and the Plan prospectus, which are available on
the Company’s internal X drive (or successor drive); provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting
Human Resources at (609) 359-3020.  I hereby further agree that all of the
decisions and determinations of the Board shall be final and binding.

 

Grantee:

 

 

Name:

 

 

Date:

 

________________, 20

 

 

DB1/ 104838562.1